
	
		III
		110th CONGRESS
		1st Session
		S. RES. 416
		IN THE SENATE OF THE UNITED STATES
		
			December 19
			 (legislative day, December 18), 2007
			Mr. Nelson of Nebraska
			 (for himself, Mr. Bingaman,
			 Mr. Brownback, Ms. Collins, Mr.
			 Crapo, Mr. Domenici,
			 Mr. Dorgan, Mr.
			 Enzi, Mr. Graham,
			 Mrs. Lincoln, Mr. Salazar, Mr.
			 Tester, Mr. Roberts, and
			 Mr. Allard) submitted the following
			 concurrent resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 60th anniversary of the
		  United States Air Force as an independent military service.
	
	
		Whereas President Harry S Truman signed the National
			 Security Act of 1947 on July 26, 1947, to realign and reorganize the Armed
			 Forces and to create a separate Department of the Air Force from the existing
			 military services;
		Whereas the National Security Act of 1947 was enacted on
			 September 18, 1947;
		Whereas the Aeronautical Division of the United States
			 Army Signal Corps, consisting of one officer and two enlisted men, began
			 operation under the command of Captain Charles DeForest Chandler on August 1,
			 1907, with the responsibility for “all matters pertaining to military
			 ballooning, air machines, and all kindred subjects”;
		Whereas in 1908, the Department of War contracted with the
			 Wright brothers to build one heavier-than-air flying machine for the United
			 States Army, and accepted the Wright Military Flyer, the world’s first military
			 airplane, in 1909;
		Whereas United States pilots, flying with both allied air
			 forces and with the Army Air Service, performed admirably in the course of
			 World War I, participating in pursuit, observation, and day and night bombing
			 missions;
		Whereas pioneering aviators of the United States,
			 including Mason M. Patrick, William “Billy” Mitchell, Benjamin D. Foulois,
			 Frank M. Andrews, Henry “Hap” Arnold, James Jimmy H. Doolittle,
			 and Edward “Eddie” Rickenbacker, were among the first to recognize the military
			 potential of air power and courageously forged the foundations for the creation
			 of an independent arm for air forces in the United States in the decades
			 following World War I;
		Whereas on June 20, 1941, the Department of War created
			 the Army Air Forces (AAF) as its aviation element and shortly thereafter the
			 Department of War made the AAF co-equal to the Army Ground Forces;
		Whereas General Henry H. “Hap” Arnold drew upon the
			 industrial prowess and human resources of the United States to transform the
			 Army Air Corps from a force of 22,400 men and 2,402 aircraft in 1939 to a peak
			 wartime strength of 2.4 million personnel and 79,908 aircraft;
		Whereas the standard for courage, flexibility, and
			 intrepidity in combat was established for all Airmen during the first aerial
			 raid in the Pacific Theater on April 18, 1942, when Lieutenant Colonel James
			 “Jimmy” H. Doolittle led 16 North American B–25 Mitchell bombers in a joint
			 operation from the deck of the naval carrier USS Hornet to strike the Japanese
			 mainland in response to the Japanese attack on Pearl Harbor;
		Whereas President Harry S Truman supported organizing air
			 power as an equal arm of the military forces of the United States, writing on
			 December 19, 1945, that air power had developed so that the responsibilities
			 and contributions to military strategic planning of air power equaled those of
			 land and sea power;
		Whereas on September 18, 1947, W. Stuart Symington became
			 the first Secretary of the newly formed and independent United States Air Force
			 (USAF), and on September 26, 1947, General Carl A. Spaatz became the first
			 Chief of Staff of the USAF;
		Whereas the Air National Guard was also created by the
			 National Security Act of 1947 and has played a vital role in guarding the
			 United States and defending freedom in nearly every major conflict and
			 contingency since its inception;
		Whereas on October 14, 1947, the USAF demonstrated its
			 historic and ongoing commitment to technological innovation when Captain
			 Charles “Chuck” Yeager piloted the X–1 developmental rocket plane to a speed of
			 Mach 1.07, becoming the first flyer to break the sound barrier in a powered
			 aircraft in level flight;
		Whereas the USAF Reserve, created April 14, 1948, is
			 comprised of Citizen Airmen who serve as unrivaled wingmen of the active duty
			 USAF in every deployment, mission, and battlefield around the globe;
		Whereas the USAF operated the Berlin Airlift in 1948 and
			 1949 to provide humanitarian relief to post-war Germany and has established a
			 tradition of humanitarian assistance in responding to natural disasters and
			 needs across the world;
		Whereas the USAF announced a policy of racial integration
			 in the ranks of the USAF on April 26, 1948, 3 months prior to a Presidential
			 mandate to integrate all military services;
		Whereas in the early years of the Cold War, the USAF’s
			 arsenal of bombers, such as the long-range Convair B–58 Hustler and B–36
			 Peacemaker, and the Boeing B–47 Stratojet and B–52 Stratofortress, under the
			 command of General Curtis LeMay served as the United States’ preeminent
			 deterrent against Soviet Union forces and were later augmented by the
			 development and deployment of medium range and intercontinental ballistic
			 missiles, such as the Titan and Minuteman developed by General Bernard A.
			 Schriever;
		Whereas the USAF, employing the first large-scale combat
			 use of jet aircraft, helped to establish air superiority over the Korean
			 peninsula, protected ground forces of the United Nations with close air
			 support, and interdicted enemy reinforcements and supplies during the conflict
			 in Korea;
		Whereas after the development of launch vehicles and
			 orbital satellites, the mission of the USAF expanded into space and today
			 provides exceptional real-time global communications, environmental monitoring,
			 navigation, precision timing, missile warning, nuclear deterrence, and space
			 surveillance;
		Whereas USAF Airmen have contributed to the manned space
			 program of the United States since the program’s inception and throughout the
			 program’s development at the National Aeronautics and Space Administration by
			 dedicating themselves wholly to space exploration despite the risks of
			 exploration;
		Whereas the USAF engaged in a limited campaign of air
			 power to assist the South Vietnamese government in countering the communist
			 Viet Cong guerillas during the Vietnam War and fought to disrupt supply lines,
			 halt enemy ground offensives, and protect United States and Allied
			 forces;
		Whereas Airmen were imprisoned and tortured during the
			 Vietnam War and, in the valiant tradition of Airmen held captive in previous
			 conflicts, continued serving the United States with honor and dignity under the
			 most inhumane circumstances;
		Whereas, in recent decades, the USAF and coalition
			 partners of the United States have supported successful actions in Panama,
			 Bosnia-Herzegovina, Kosovo, Iraq, Afghanistan, and many other locations around
			 the globe;
		Whereas Pacific Air Forces, along with Asia-Pacific
			 partners of the United States, ensure peace and advance freedom from the west
			 coast of the United States to the east coast of Africa and from the Arctic to
			 the Antarctic, covering more than 100 million square miles and the homes of 2
			 billion people in 44 countries;
		Whereas the United States Air Forces in Europe, along with
			 European partners of the United States, have shaped the history of Europe from
			 World War II, the Cold War, Operation Deliberate Force, and Operation Allied
			 Force to today’s operations, and secured stability and ensured freedom’s future
			 in the Europe, Africa, and Southwest Asia;
		Whereas, for 17 consecutive years beginning with 1990,
			 Airmen have been engaged in full-time combat operations ranging from Desert
			 Shield to Iraqi Freedom, and have shown themselves to be an expeditionary air
			 and space force of outstanding capability ready to fight and win wars of the
			 United States when and where Airmen are called upon to do so;
		Whereas the USAF is steadfast in its commitment to field a
			 world-class, expeditionary air force by recruiting, training, and educating its
			 Total Force of active duty, Air National Guard, Air Force Reserve, and civilian
			 personnel;
		Whereas the USAF is a steward of resources, developing and
			 applying technology, managing acquisition programs, and maintaining test,
			 evaluation, and sustainment criteria for all USAF weapon systems throughout
			 such weapon systems’ life cycles;
		Whereas, when terrorists attacked the United States on
			 September 11, 2001, USAF fighter and air refueling aircraft took to the skies
			 to fly combat air patrols over major United States cities and protect families,
			 friends, and neighbors of people of the United States from further
			 attack;
		Whereas, on December 7, 2005, the USAF modified its
			 mission statement to include flying and fighting in cyberspace and prioritized
			 the development, maintenance, and sustainment of war fighting capabilities to
			 deliver unrestricted access to cyberspace and defend the United States and its
			 global interests;
		Whereas Airmen around the world are committed to fighting
			 and winning the Global War on Terror and have flown more than 430,000 sorties
			 to precisely target and engage insurgents who attempt to violently disrupt
			 rebuilding in Iraq and Afghanistan;
		Whereas talented and dedicated Airmen will meet the future
			 challenges of an ever-changing world with strength and resolve;
		Whereas the USAF, together with its joint partners, will
			 continue to be the United States’ leading edge in the ongoing fight to ensure
			 the safety and security of the United States; and
		Whereas during the past 60 years, the USAF has repeatedly
			 proved its value to the Nation, fulfilling its critical role in national
			 defense, and protecting peace, liberty, and freedom throughout the world: Now,
			 therefore, be it
		
	
		That the Senate remembers, honors, and
			 commends the achievements of the United States Air Force in serving and
			 defending the United States on the 60th anniversary of the creation of the
			 United States Air Force as an independent military service.
		
